United States Court of Appeals
                             For the Eighth Circuit
                         ___________________________

                                 No. 15-3229
                         ___________________________

                              United States of America

                         lllllllllllllllllllll Plaintiff - Appellee

                                            v.

                                   Robert Lovett-El

                       lllllllllllllllllllll Defendant - Appellant
                                       ____________

                     Appeal from United States District Court
                   for the Eastern District of Missouri - St. Louis
                                   ____________

                               Submitted: April 1, 2016
                                 Filed: April 6, 2016
                                    [Unpublished]
                                   ____________

Before WOLLMAN, BOWMAN, and MURPHY, Circuit Judges.
                       ____________

PER CURIAM.

       Robert Lovett-El directly appeals the sentence imposed by the district court1
after he pleaded guilty to conspiring to distribute heroin and possessing a firearm in

      1
       The Honorable Audrey G. Fleissig, United States District Judge for the
Eastern District of Missouri.
furtherance of a drug-trafficking crime. His counsel has moved to withdraw, and has
filed a brief under Anders v. California, 386 U.S. 738 (1967), arguing that the
sentence was unreasonable. We conclude that Lovett-El’s appeal waiver should be
enforced and prevents consideration of his claim. See United States v. Scott, 627
F.3d 702, 704 (8th Cir. 2010) (de novo review of validity and applicability of appeal
waiver); United States v. Andis, 333 F.3d 886, 889-90 (8th Cir. 2003) (en banc)
(court should enforce appeal waiver and dismiss appeal where it falls within scope
of waiver, plea agreement and waiver were entered into knowingly and voluntarily,
and no miscarriage of justice would result). Having independently reviewed the
record under Penson v. Ohio, 488 U.S. 75 (1988), we find no nonfrivolous issues for
appeal.

      Accordingly, we dismiss the appeal and we grant counsel’s motion to
withdraw.
                    ______________________________




                                        -2-